Title: Abigail Adams to Mary Smith Cranch, 4 July 1790
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
N. york july 4th 1790
A Memorable day in our calender a Church beloning to the dutch congregation is this day to be opened and an oration deliverd. this Church was the scene of misiry & horrour, the Prison where our poor Countrymen were confined, crowded & starved during the War, & which the British afterwards destroyed. it has lately been rebuilt and this day is the first time that they have met in it. they have done us the favour of setting apart a pew for us. the Clergyman is dr Lynn one of the Chapling to congress and I think a better preacher than most that I have heard to day; an oration is [to] be deliverd by dr Levingstone the other Minister belonging to this Church, but as to an orater, the oratary of a Clergyman here consists in foaming loud speaking Working themselves up in such an enthusiam as to cry, but which has no other effect upon me than to raise my pitty. o when when shall I hear the Candour & liberal good sense of a Price again, animated with true piety without enthusiasm, Devotion without grimace and Religion upon a Rational System.
My Worthy Friend Mrs Rogers is returning to Boston. she has engaged to convey this to you with a Magizine which has for a Frontispeice a view of this House, but the great Beauty could not be taken upon so small a scale which is the Noble Hudson, as far distant from the House as the bottom of the Boston Mall is from the Governours House if you see mrs Rogers, as it is probable you will at commencment, she will tell you how delightfull this spot is, and how I regreet the thoughts of quitting it. I shall miss her more than half N york besides. we are very well, but impatient to hear from you and Family. I wish Congress would so far compleat their buisness as not to have an other Session till the Spring. I really think I would then come home and pass the winter with you. mr Adams wants some exercise ever since the 4th of Jan’ry he has not mist one hour from attendance at Congress. he goes from Home at ten and seldom gets back till four, and 5 hours constant sitting in a day for six months together, (for He can not leave his Chair) is pretty tight service. reading long Bill, hearing debates, and not always those the most consonant to his mind and opinions putting questions, Stating them, constant attention to them that in putting questions they may not be misled, is no easy task what ever Grumblers may think, but Grumblers there always was & always will be—
adieu my dear sister Remember me affectionatly to all Friends yours
A Adams
